Exhibit 10.1
 
THIRD AMENDMENT
TO CREDIT AGREEMENT


THIS THIRD AMENDMENT TO CREDIT AGREEMENT (this “Third Amendment”), dated as of
February 15, 2013, by and among ULTRALIFE CORPORATION, a Delaware corporation
(“Ultralife”), and ULTRALIFE ENERGY SERVICES CORPORATION, a Florida corporation
(“Ultralife Energy”), and together with Ultralife each individually a “Borrower”
and collectively, the “Borrowers”), and RBS BUSINESS CAPITAL, a division of RBS
Asset Finance, Inc., a New York corporation (the “Lender”).


RECITALS:


The Borrowers and the Lender are parties to a Credit Agreement dated as of
February 17, 2010, as amended by (i) that certain letter agreement dated
September 8, 2010, (ii) that certain First Amendment to the Credit Agreement
dated January 14, 2011, and (iii) that certain Second Amendment to the Credit
Agreement dated September 28, 2012 (the “Credit Agreement”), pursuant to which
the Lender has agreed to provide a revolving credit facility in an aggregate
principal amount not to exceed Thirty-Five Million Dollars ($35,000,000) to the
Borrowers subject to the terms and conditions set forth in the Credit Agreement.


Ultralife has requested that the Credit Agreement be extended to May 15, 2013
and that the Lender make certain other amendments to the Credit Agreement,
and the Lender has agreed to grant such an extension and make such amendments on
the terms and subject to the conditions set forth in this Third Amendment.


NOW THEREFORE, the parties to this Third Amendment, in consideration of their
mutual covenants and agreements contained in this Third Amendment and the Credit
Agreement, and intending to be legally bound hereby, covenant and agree as
follows:
 
1.           Definitions.  (a) Article 1 “Definitions” of the Credit Agreement
is hereby amended to include the following definitions:


“Third Amendment” shall mean the Third Amendment to Credit Agreement dated as of
February 15, 2013 between the Borrowers and the Lender.


“Third Amendment Closing Date” shall mean on or about February 15, 2013 or, if
all the conditions specified in the Third Amendment to Credit Agreement have not
been satisfied or waived by such date, such later date as the Lender and the
Borrowers shall mutually agree.
 
(b)           Effective as of the Third Amendment Closing Date, the following
definitions contained in Article 1 “Definitions” of the Credit Agreement are
amended and restated in their entirety as follows:


“Maturity Date” means, unless accelerated sooner pursuant to the terms of this
Agreement, May 15, 2013, or such later date to which the Lender may extend the
Revolving Credit Commitment in its sole discretion.


 
 

--------------------------------------------------------------------------------

 
“Revolving Credit Commitment” means Twenty Million Dollars ($20,000,000.00).


“Revolving Credit Note “ means the Amended and Restated Revolving Credit Note of
the Borrowers, executed and delivered pursuant to Section 2.02 of this
Agreement, together with all amendments, extensions, renewals, refinancing or
refunding in whole or in part.


2.           Revolving Credit Note.  Section 2.02 of the Credit Agreement
(“Revolving Credit Note”) is hereby amended and restated as follows:


“Revolving Credit Note. The obligations of the Borrowers to repay the unpaid
principal amount of the Revolving Credit Loans made to the Borrowers by the
Lender and to pay interest on the unpaid principal amount will be evidenced in
part by the Amended and Restated Revolving Credit Note dated as of the Third
Amendment Closing Date, in substantially the form attached as “Exhibit A” to
this Agreement, with the blanks appropriately filled.  The executed Amended and
Restated Revolving Credit Note will be delivered by the Borrowers to the Lender
on the Third Amendment Closing Date.”


3.         Unused Line Fee.   Section 3.06 (b) of the Credit Agreement (“Unused
Line Fee”) is hereby amended and restated as follows:


           “Unused Line Fee.  Accruing from the date hereof until the Maturity
Date, the Borrowers agree to pay to the Lender, as consideration for the
Lender’s Revolving Credit Commitment hereunder, a nonrefundable fee (the “Unused
Line Fee”) equal to 0.40% per annum (computed on the basis of a year of 360
days, as the case may be, and actual days elapsed) on the average daily
difference between the amount of such Lender’s Revolving Credit Commitment as
the same may be constituted from time to time and the Revolving Credit
Usage.  Unused Line Fees shall be payable monthly in arrears on the last
Business Day of each month and on the Maturity Date or upon acceleration of the
Notes.”


4.           Exhibit A to Credit Agreement.  Exhibit A (“Revolving Credit Note”)
to the Credit Agreement is hereby deleted in its entirety and replaced with “New
Exhibit A” annexed to this Third Amendment.


5.           Representations and Warranties.  The Borrowers represent and
warrant to the Lender that:


(a)           Each of the Borrowers have and will continue to have corporate
power and authority to execute, deliver and perform the provisions of this Third
Amendment and the Credit Agreement, as amended hereby, and to execute and
deliver the instruments required by any of the provisions of this Third
Amendment and the Credit Agreement, as amended hereby, to be executed and
delivered by the Borrowers; and all such action has been duly and validly
authorized by all necessary corporate proceedings on the part of each of the
Borrowers.


 
2

--------------------------------------------------------------------------------

 
(b)           The execution, delivery and performance of this Third Amendment,
as amended hereby, will not conflict with, constitute a default under or result
in the breach of, any provisions of Law or the articles of incorporation or the
by-laws of any of the Borrowers or of any material agreement or other instrument
to which any of the Borrowers is a party or by which it is bound or to which any
of them is subject.


(c)           This Third Amendment has been duly and validly executed and
delivered by each of the Borrowers, and this Third Amendment and the Credit
Agreement, as amended hereby, constitute legal, valid and binding obligations of
the Borrowers on and after its date of delivery thereof, enforceable against the
Borrowers in accordance with their respective terms, except to the extent that
enforceability of any of this Third Amendment and the Credit Agreement, as
amended hereby, may be limited by bankruptcy, insolvency, reorganization,
moratorium or other similar laws affecting the enforceability of creditors’
rights generally or limiting the right of specific performance.


(d)           The representations and warranties by the Borrowers contained in
Article IV of the Credit Agreement are correct and accurate in all material
respects on and as of the date of this Third Amendment with the same effect as
though made on and as of the date of this Third Amendment (except
representations and warranties which expressly relate to an earlier date or
time, which representations and warranties shall be true and correct in all
material respects on and as of the specific dates or times referred to therein).


(e)           No event has occurred and is continuing which constitutes an Event
of Default or Potential Default.


6.           Conditions to this Third Amendment.  The obligation of the Lender
to enter into this Third Amendment is subject to the accuracy in all material
respects as of the date of this Third Amendment of the representations and
warranties contained in this Third Amendment, and to the satisfaction of the
following further conditions:


(a)           This Third Amendment shall be executed by the Borrowers and
delivered to the Lender and shall be in effect and all actions by the Borrowers
contemplated hereby shall have been taken.


(b)           The Amended and Restated Revolving Credit Note shall be executed
by the Borrowers and delivered to the Lender and shall be in full force and
effect.


(c)           The Lender shall have received a certificate in form and substance
satisfactory to the Lender, dated as of the Third Amendment Closing Date,
certifying as to the names, true signatures and incumbency of the officers of
the Borrowers to execute this Third Amendment and the other documents and
instruments to be executed in connection with this Third Amendment. The Lender
may conclusively rely on such certificate unless and until a later certificate
revising the prior certificate has been furnished to the Lender.


 
3

--------------------------------------------------------------------------------

 
(d)           No action, proceeding, investigation, regulation or legislation
shall have been instituted, threatened or proposed before any court,
governmental agency or legislative body to enjoin, restrain or prohibit, or to
obtain damages in respect of this Third Amendment or the consummation of the
transactions contemplated hereby or which, in the Lender’s sole discretion,
would make it inadvisable to consummate the transactions contemplated by this
Third Amendment.


 7.          No Waiver of Existing Defaults.  The Lender has not agreed to
waive, and has not waived, any past or present Event of Default or Potential
Default under the Credit Agreement, as amended by this Third Amendment, or any
of the other Loan Documents. Except as otherwise provided in this Third
Amendment, the Lender has not consented to any departure by the Borrowers from
their due performance under the Credit Agreement, as amended by this Third
Amendment, or under any of the Loan Documents. The rights and remedies of the
Lender under the Credit Agreement, as amended by this Third Amendment, and the
other Loan Documents shall survive the execution and delivery of this Third
Amendment and the Lender may exercise such rights and remedies with respect to
any such defaults at any time.
 
8.           Third Amendment Expenses.  The Borrowers agree to pay, and save the
Lender harmless against liability for the payment, of all reasonable
out-of-pocket expenses of the Lender arising in connection with this Third
Amendment including, without limitation, the reasonable fees and expenses of
counsel for the Lender and the expenses of any lien searches or other
investigations conducted for the Lender.
 
9.           Scope of Third Amendment.  Except as amended by this Third
Amendment, the provisions of the Credit Agreement shall remain in full force and
effect. The Loan Documents shall likewise remain in full force and effect. The
Credit Agreement and this Third Amendment shall be construed as complementing
each other and as augmenting and not restricting the Lender’s rights, and,
except as specifically amended by this Third Amendment, the Credit Agreement
shall remain in full force and effect in accordance with its terms. The
Borrowers hereby ratify, confirm and reaffirm, without condition, all Liens and
security interests granted to the Lender pursuant to the Credit Agreement and
the Loan Documents other than those specifically released or terminated pursuant
to this Third Amendment), and such Liens and security interests shall continue
to secure the Loan or Loans and the Revolving Credit Loans as defined in each of
such agreements.
 
10.           Miscellaneous.  This Third Amendment will be deemed to be a
contract under the laws of the State of New York and for all purposes will be
governed by and construed and enforced in accordance with the laws of said
State.  The caption headings contained in this Third Amendment are for
convenience of reference and shall not be deemed to be a part of this Third
Amendment or used in the construction of this Third Amendment.
 
11.           Counterparts.  This Third Amendment may be executed in
counterparts and by the Lender and the Borrowers on separate counterparts each
of which, when so executed, shall be deemed an original, but all such
counterparts shall constitute but one and the same instrument.


[SIGNATURE PAGE FOLLOWS]


 
4

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties hereto, by their officers thereunto duly
authorized, have executed this Third Amendment as of the day and year first
above written.


 
ATTEST:
ULTRALIFE CORPORATION
       
/s/Peter F. Comerford
By:  /s/Philip A. Fain
Secretary
Philip A. Fain, CFO and Treasurer
       
[CORPORATE SEAL]
         
ATTEST:
ULTRALIFE ENERGY SERVICES
 
CORPORATION
       
/s/Peter F. Comerford
By: /s/Philip A. Fain
Secretary
Philip A. Fain, Treasurer
   
[CORPORATE SEAL]
 
 
RBS BUSINESS CAPITAL,
 
a division of RBS Asset Finance, Inc.
   
 
By: /s/ Donald A. Cmar
 
Donald A. Cmar

 
 
5

--------------------------------------------------------------------------------

 
“New Exhibit A”


Revolving Credit Note


                      AMENDED AND RESTATED REVOLVING CREDIT NOTE


 

$20,000,000.00  February 15, 2013

 
This Amended and Restated Revolving Credit Note (this “Revolving Credit Note”)
is executed and delivered pursuant to the terms of that certain Credit Agreement
dated as of February 17, 2010, as amended by (i) that certain letter agreement
dated September 8, 2010, (ii) that certain First Amendment to the Credit
Agreement dated January 14, 2011, (iii) that certain Second Amendment to the
Credit Agreement dated September 28, 2012, and (iv) that certain Third Amendment
to the Credit Agreement dated as of the date hereof  (together with all
extensions, renewals, amendments, modifications, supplements, substitutions or
replacements the “Credit Agreement”) by and between ULTRALIFE CORPORATION, a
Delaware corporation (“Ultralife”), and ULTRALIFE ENERGY SERVICES CORPORATION.,
a Florida corporation (“Ultralife Energy”, and together with Ultralife, each
individually a “Borrower” and collectively, the “Borrowers”), and RBS BUSINESS
CAPITAL, a division of RBS Asset Finance, Inc., a New York corporation (the
“Lender”).
 
FOR VALUE RECEIVED, the Borrowers hereby promise to pay to the Lender, on May
15, 2013, the lesser of (i) the principal sum of TWENTY MILLION DOLLARS
($20,000,000.00) or (ii) the aggregate unpaid principal amount of all Revolving
Credit Loans made by the Lender to the Borrowers pursuant to the Credit
Agreement. The Borrowers further promise to pay to the order of the Lender
interest on the unpaid principal amount of this Revolving Credit Note from time
to time outstanding at the rate or rates per annum determined pursuant to, or
otherwise provided in, the Credit Agreement and with such amounts being payable
on the dates set forth, or as otherwise provided in, the Credit Agreement.


This Revolving Credit Note is an amendment and restatement of that certain
Revolving Credit Note dated February 17, 2010 in the maximum principal amount of
$35,000,000 (the "Original Note"), executed by the Borrowers in favor of the
Lender and shall be secured to the same extent and with the same priority as the
Original Note.  The Borrowers agree and understand that this Note is given in
replacement of and in substitution for, but not in payment of, the Original
Note, and further, that (a) the obligations of the Borrowers as evidenced by the
Original Note shall continue in full force and effect, as amended and restated
by this Revolving Credit Note, all of such obligations being hereby ratified and
confirmed by the Borrowers; (b) any and all liens, pledges, assignments and
security interests securing the Borrowers’ obligations under the Original Note
shall continue in full force and effect, are hereby ratified and confirmed by
the Borrowers, and are hereby acknowledged by the Borrowers to secure, among
other things, all of the Borrowers’ obligations to the Lender under this
Revolving Credit Note, with the same priority, operation and effect as that
relating to the obligations under the Original Note; and (c) nothing herein
contained shall be construed to extinguish, release, or discharge, or
constitute, create, or effect a novation of, or an agreement to extinguish, the
obligations of the Borrowers with respect to the indebtedness originally
described in the Original Note or any of the liens, pledges, assignments and
security interests securing such obligations.


 
6

--------------------------------------------------------------------------------

 
All payments and prepayments to be made in respect of principal, interest or
other amounts due from the Borrowers under this Revolving Credit Note shall be
payable at 12:00 noon, New York time, on the day when due.  Such payments shall
be made to the Lender at its office located at 525 William Penn Place, Mailstop
PW-2615, Pittsburgh, PA 15219, or at such other place as Lender may designate in
writing to the Administrative Borrower, in lawful money of the United States of
America in immediately available funds without setoff, counterclaim or other
deduction of any nature.  The Borrowers expressly waive presentment, demand,
notice, protest and all other demands and notices in connection with the
delivery, acceptance, performance, default or enforcement of this Revolving
Credit Note.


If any payment of principal or interest under this Revolving Credit Note becomes
due on a day which is a Saturday, Sunday or other day on which lending
institutions are authorized or obligated to close in Pittsburgh, Pennsylvania,
such payment will be made on the next following business day on which the Lender
is open for business and such extension of time will be included in computing
interest in connection with such payment.


This Revolving Credit Note is the “Revolving Credit Note” referred to in, and is
entitled to the benefits of, the Credit Agreement. This Revolving Credit Note is
secured by, and is entitled to the benefits of, certain other Loan
Documents.  Capitalized terms used in this Revolving Credit Note which are
defined in the Credit Agreement have the meanings assigned to them in the Credit
Agreement unless otherwise expressly defined in this Revolving Credit Note.
 
This Revolving Credit Note is governed by, and will be construed and enforced in
accordance with, the laws of the State of New York without regard to principles
of conflicts of law in the State of New York.  The Borrower consents to the
exclusive jurisdiction and venue of the Federal and State courts located in Erie
County, New York with respect to any suit arising out of or relating to this
Revolving Credit Note.


IN WITNESS WHEREOF, and intending to be legally bound, the Borrower has
executed, issued and delivered this Revolving Credit Note as of the day and year
first above written.


ATTEST:
ULTRALIFE CORPORATION
   
 
 
/s/Peter F. Comerford
By:  /s/ Philip A. Fain
Secretary
Philip A. Fain, Chief Financial Officer
   
[CORPORATE SEAL]
     
ATTEST:
ULTRALIFE ENERGY SERVICES CORPORATION
       
/s/Peter F. Comerford
By: /s/Philip A. Fain
Secretary
Philip A. Fain, President
   
[CORPORATE SEAL]
 

 
 
7

--------------------------------------------------------------------------------

 
AMENDED AND RESTATED
REVOLVING CREDIT NOTE


 

$20,000,000.00  February 15, 2013

 
This Amended and Restated Revolving Credit Note (this “Revolving Credit Note”)
is executed and delivered pursuant to the terms of that certain Credit Agreement
dated as of February 17, 2010, as amended by (i) that certain letter agreement
dated September 8, 2010, (ii) that certain First Amendment to the Credit
Agreement dated January 14, 2011, (iii) that certain Second Amendment to the
Credit Agreement dated September 28, 2012, and (iv) that certain Third Amendment
to the Credit Agreement dated as of the date hereof  (together with all
extensions, renewals, amendments, modifications, supplements, substitutions or
replacements the “Credit Agreement”) by and between ULTRALIFE CORPORATION, a
Delaware corporation (“Ultralife”), and ULTRALIFE ENERGY SERVICES CORPORATION.,
a Florida corporation (“Ultralife Energy”, and together with Ultralife, each
individually a “Borrower” and collectively, the “Borrowers”), and RBS BUSINESS
CAPITAL, a division of RBS Asset Finance, Inc., a New York corporation (the
“Lender”).
 
FOR VALUE RECEIVED, the Borrowers hereby promise to pay to the Lender, on May
15, 2013, the lesser of (i) the principal sum of TWENTY MILLION DOLLARS
($20,000,000.00) or (ii) the aggregate unpaid principal amount of all Revolving
Credit Loans made by the Lender to the Borrowers pursuant to the Credit
Agreement. The Borrowers further promise to pay to the order of the Lender
interest on the unpaid principal amount of this Revolving Credit Note from time
to time outstanding at the rate or rates per annum determined pursuant to, or
otherwise provided in, the Credit Agreement and with such amounts being payable
on the dates set forth, or as otherwise provided in, the Credit Agreement.


This Revolving Credit Note is an amendment and restatement of that certain
Revolving Credit Note dated February 17, 2010 in the maximum principal amount of
$35,000,000 (the "Original Note"), executed by the Borrowers in favor of the
Lender and shall be secured to the same extent and with the same priority as the
Original Note.  The Borrowers agree and understand that this Note is given in
replacement of and in substitution for, but not in payment of, the Original
Note, and further, that (a) the obligations of the Borrowers as evidenced by the
Original Note shall continue in full force and effect, as amended and restated
by this Revolving Credit Note, all of such obligations being hereby ratified and
confirmed by the Borrowers; (b) any and all liens, pledges, assignments and
security interests securing the Borrowers’ obligations under the Original Note
shall continue in full force and effect, are hereby ratified and confirmed by
the Borrowers, and are hereby acknowledged by the Borrowers to secure, among
other things, all of the Borrowers’ obligations to the Lender under this
Revolving Credit Note, with the same priority, operation and effect as that
relating to the obligations under the Original Note; and (c) nothing herein
contained shall be construed to extinguish, release, or discharge, or
constitute, create, or effect a novation of, or an agreement to extinguish, the
obligations of the Borrowers with respect to the indebtedness originally
described in the Original Note or any of the liens, pledges, assignments and
security interests securing such obligations.


 
 

--------------------------------------------------------------------------------

 
All payments and prepayments to be made in respect of principal, interest or
other amounts due from the Borrowers under this Revolving Credit Note shall be
payable at 12:00 noon, New York time, on the day when due.  Such payments shall
be made to the Lender at its office located at 525 William Penn Place, Mailstop
PW-2615, Pittsburgh, PA 15219, or at such other place as Lender may designate in
writing to the Administrative Borrower, in lawful money of the United States of
America in immediately available funds without setoff, counterclaim or other
deduction of any nature.  The Borrowers expressly waive presentment, demand,
notice, protest and all other demands and notices in connection with the
delivery, acceptance, performance, default or enforcement of this Revolving
Credit Note.


If any payment of principal or interest under this Revolving Credit Note becomes
due on a day which is a Saturday, Sunday or other day on which lending
institutions are authorized or obligated to close in Pittsburgh, Pennsylvania,
such payment will be made on the next following business day on which the Lender
is open for business and such extension of time will be included in computing
interest in connection with such payment.


This Revolving Credit Note is the “Revolving Credit Note” referred to in, and is
entitled to the benefits of, the Credit Agreement. This Revolving Credit Note is
secured by, and is entitled to the benefits of, certain other Loan
Documents.  Capitalized terms used in this Revolving Credit Note which are
defined in the Credit Agreement have the meanings assigned to them in the Credit
Agreement unless otherwise expressly defined in this Revolving Credit Note.
 
This Revolving Credit Note is governed by, and will be construed and enforced in
accordance with, the laws of the State of New York without regard to principles
of conflicts of law in the State of New York.  The Borrower consents to the
exclusive jurisdiction and venue of the Federal and State courts located in Erie
County, New York with respect to any suit arising out of or relating to this
Revolving Credit Note.


IN WITNESS WHEREOF, and intending to be legally bound, the Borrower has
executed, issued and delivered this Revolving Credit Note as of the day and year
first above written.


 
ATTEST:
ULTRALIFE CORPORATION
       
/s/Peter F. Comerford
By: /s/Philip A. Fain
Secretary
Philip A. Fain, Chief Financial Officer
   
[CORPORATE SEAL]
         
ATTEST:
 
ULTRALIFE ENERGY SERVICES
CORPORATION
       
/s/Peter F. Comerford
By: /s/Philip A. Fain
Secretary
Philip A. Fain, President
   
[CORPORATE SEAL]
 

 
 
2

--------------------------------------------------------------------------------

 
SECRETARY’S CERTIFICATE


OF


ULTRALIFE CORPORATION


The undersigned, being the duly elected and acting Secretary of ULTRALIFE
CORPORATION (the “Corporation”), a Delaware corporation, does hereby certify as
follows:


1. Each of the following persons is an officer of the Corporation, being duly
elected and qualified, and in such capacity is duly authorized and empowered on
behalf of the Corporation to execute the Third Amendment to Credit Agreement
(the “Third Amendment”) and all other instruments, notes and certificates
necessary or required in order for the Corporation to consummate the
transactions contemplated thereby; and the signature below is the true and
correct signature of each such officer:


Name
Title
Signature
     
Michael D. Popielec
President and Chief Executive Officer
/s/ Michael D. Popielec
     
Phillip A. Fain
Chief Financial Officer
/s/ Phillip A. Fain
 
and Treasurer
       
Peter F. Comerford
Vice President of Administration,
/s/Peter F. Comerford
 
General Counsel and Secretary
 


2. The following person is an officer of Ultralife Energy Services Corporation,
the wholly-owned subsidiary of Ultralife ( the “Subsidiary Corporation”), being
duly elected and qualified, and in such capacity is duly authorized and
empowered on behalf of the Subsidiary Corporation to execute the Third Amendment
and all other instruments, notes and certificates necessary or required to be
executed in connection with the Third Amendment; and the signature below is the
true and correct signature of each such officer:
 
Name
Title
Signature
     
Phillip A. Fain
Treasurer
/s/Phillip A. Fain 

 
IN WITNESS WHEREOF, the undersigned has hereunto set his hand as of the 15th day
of February, 2013.


ULTRALIFE CORPORATION
 
 




By: /s/Peter F. Comerford
Peter F. Comerford
Vice President of Administration, General Counsel and Secretary